DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 10 August 2020.  In view of this communication and the preliminary amendment concurrently filed, claims 8-27 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 10 August 2020 and 30 July 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Stator Insulating Members for Rotary Electric Machine.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-10, 13-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onihashi et al. (JP 2016-036223 A), hereinafter referred to as “Onihashi”.
Regarding claim 8, Onihashi discloses a stator [100] for a rotary electric machine (fig. 1-2; ¶ 0012), comprising: 
a core [1] formed by annularly combining a plurality of cores [1] each of which is formed by stacking a plurality of core pieces in an axial direction and has a yoke portion [1a], a tooth portion [1b] protruding inward from an inner circumferential surface of the yoke portion [1a], and shoe portions [1c] protruding toward both sides in a circumferential direction from an inner end of the tooth portion [1b] (fig. 3; ¶ 0013-0014); and 
a coil [not shown] wound around the core [1] with insulating members [2/3/4] therebetween, wherein the insulating members [2/3/4] include the following two types: 

    PNG
    media_image1.png
    633
    868
    media_image1.png
    Greyscale

end surface insulators [2/3] mounted to both end surfaces in the axial direction of the core [1], each end surface insulator [2/3] including an outer flange [2a/3a] standing upward in the axial direction and covering a part radially outward from an inner-circumferential-side edge of an axial end surface of the yoke portion [1a] so as to be in close contact therewith (fig. 1-7; ¶ 0016, 0020), an inner flange [2c/3c] standing upward in the axial direction and covering axial end surfaces of the shoe portions [1c] and a part radially outward from an inner-circumferential-side edge of the tooth portion [1b] so as to be in close contact therewith (fig. 1-7; ¶ 0017, 0021), and a tooth end surface covering portion [2b/3b] which covers an axial end surface of the tooth portion [1b] so as to be in contact with the axial end surface and which has an outer-circumferential-side end connected to the outer flange [2a/3a] and an inner-circumferential-side end connected to 
a slot insulator [4] seamlessly covering an inner side surface of the yoke portion [1a], a circumferential-direction side surface of the tooth portion [1b], and an outer side surface of the shoe portion [1c] (fig. 6-7; ¶ 0012, 0019, 0023), 
on tooth portion [1b] sides of both side surfaces in the circumferential direction of the tooth end surface covering portion [2b/3b], first cutouts [co1] recessed in the circumferential direction are provided so as to extend in a radial direction, and a part axially upward of the first cutouts [co1] protrudes in the circumferential direction to form a first overhang portion [2j/3j] (fig. 4; ¶ 0017), 
the slot insulator [4] is accommodated between the first overhang portions [2j/3j] of the two end surface insulators [2/3] (fig. 7-8; ¶ 0017), 
on a circumferential-direction side surface of the slope portion, a third cutout [co3] having a recessed surface is provided contiguously to the first cutout [co1] of the tooth end surface covering portion [2b/3b] (fig. 4-5; ¶ 0018; within the slit [2d], the outer radial surface of the shoe is recessed to make room for the slot insulator [4]), 
a part axially upward of the third cutout [co3] protrudes radially outward to form a third overhang portion [oh3] (fig. 4; ¶ 0018), and 
the slot insulator [4] is accommodated between the third overhang portions [oh3] of the two end surface insulators [2/3] (fig. 4; ¶ 0018; the outer surface of the shoe, forming the groove [2d] has axial surfaces constraining the slot insulators).
Regarding claim 9, Onihashi discloses the stator [100] for a rotary electric machine according to claim 8, as stated above, wherein on a radially inner side surface of the outer flange [2a/3a], a second cutout [2g/3g] recessed radially outward is provided outward in the circumferential direction and contiguously to the first cutout [co1] of the tooth end surface covering portion [2b/3b], and a part axially upward of the second cutout [2g/3g] protrudes radially inward to form a second overhang portion [2h/3h], and the slot insulator [4] is accommodated between the second overhang portions [2h/3h] of the two end surface insulators [2/3] (fig. 4, 7-8; ¶ 0017-0019, 0021-0023).
Regarding claim 10, Onihashi discloses the stator [100] for a rotary electric machine according to claim 9, as stated above, wherein a distance by which at least one overhang portion of the first overhang portion [2j/3j], the second overhang portion [2h/3h], and the third overhang portion [oh3] protrudes is equal to or greater than a thickness of the slot insulator [4] (fig. 2, 8; ¶ 0018-0019, 0022-0023; the recesses accommodate the insulation film therein).
Regarding claim 13, Onihashi discloses the stator [100] for a rotary electric machine according to claim 8, as stated above, wherein an axial end of a part, of the slot insulator [4], that is fitted along an outer side surface of the shoe portion [1c] is fixed by being inserted into a slit [2d/3d] formed along the axial direction at a lower end of a circumferential-direction end of the inner flange [2d/3d] (fig. 4-8; ¶ 0018, 0022).
Regarding claim 14, Onihashi discloses the stator [100] for a rotary electric machine according to claim 9, as stated above, wherein an axial end of a part, of the slot insulator [4], that is fitted along an outer side surface of the shoe portion [1c] is fixed by 
Regarding claim 15, Onihashi discloses the stator [100] for a rotary electric machine according to claim 10, as stated above, wherein an axial end of a part, of the slot insulator [4], that is fitted along an outer side surface of the shoe portion [1c] is fixed by being inserted into a slit [2d/3d] formed along the axial direction at a lower end of a circumferential-direction end of the inner flange [2d/3d] (fig. 4-8; ¶ 0018, 0022).
Regarding claim 17, Onihashi discloses the stator [100] of a rotary electric machine according to claim 13, as stated above, wherein the slit [2d/3d] is provided in the inner flange [2c/3c] so as to be circumferentially continuous with the third cutout [co3] of the tooth end surface covering portion [2b/3b] (fig. 4-8; ¶ 0018, 0022).
Regarding claim 18, Onihashi discloses the stator [100] of a rotary electric machine according to claim 14, as stated above, wherein the slit [2d/3d] is provided in the inner flange [2c/3c] so as to be circumferentially continuous with the third cutout [co3] of the tooth end surface covering portion [2b/3b] (fig. 4-8; ¶ 0018, 0022).
Regarding claim 19, Onihashi discloses the stator [100] of a rotary electric machine according to claim 15, as stated above, wherein the slit [2d/3d] is provided in the inner flange [2c/3c] so as to be circumferentially continuous with the third cutout [co3] of the tooth end surface covering portion [2b/3b] (fig. 4-8; ¶ 0018, 0022).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-12, 16, and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onihashi in view of Ikura (JP 2017-103850 A), hereinafter referred to as “Ikura”.
Regarding claim 11, Onihashi discloses the stator [100] for a rotary electric machine according to claim 9, as stated above.  Onihashi does not disclose that a gap is formed between an axial end of the slot insulator [4] and an axially lower surface of at least one overhang portion of the first overhang portion [2j/3j], the second overhang portion [2h/3h], and the third overhang portion [oh3].


    PNG
    media_image2.png
    737
    788
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the slot insulators of Onihashi having an axial length less than the space between overhang portions as taught by Ikura, in order to 
Regarding claim 12, Onihashi discloses the stator [100] for a rotary electric machine according to claim 10, as stated above.  Onihashi does not disclose that a gap is formed between an axial end of the slot insulator [4] and an axially lower surface of at least one overhang portion of the first overhang portion [2j/3j], the second overhang portion [2h/3h], and the third overhang portion [oh3].
Ikura discloses a stator having end surface insulators [2] forming overhang portions [ohp] (fig. 3; ¶ 0014-0015), wherein a gap [g] is formed between an axial end of the slot insulator [3] and an axially lower surface of at least one overhang portion [ohp] (fig. 1-3; ¶ 0012-0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the slot insulators of Onihashi having an axial length less than the space between overhang portions as taught by Ikura, in order to ensure adequate space for the slot insulators while allowing for differing rates of thermal expansion between the insulators.
Regarding claim 16, Onihashi discloses the stator [100] for a rotary electric machine according to claim 11, as stated above, wherein an axial end of a part, of the slot insulator [4], that is fitted along an outer side surface of the shoe portion [1c] is fixed by being inserted into a slit [2d/3d] formed along the axial direction at a lower end of a circumferential-direction end of the inner flange [2d/3d] (fig. 4-8; ¶ 0018, 0022).
Regarding claim 20, Onihashi discloses the stator [100] of a rotary electric machine according to claim 16, as stated above, wherein the slit [2d/3d] is provided in the inner flange [2c/3c] so as to be circumferentially continuous with the third cutout [co3] of the tooth end surface covering portion [2b/3b] (fig. 4-8; ¶ 0018, 0022).
Regarding claim 21, Onihashi discloses the stator [100] for a rotary electric machine according to claim 8, as stated above.  Onihashi does not disclose that at a part upward of the first cutouts [co1] on a surface of the tooth end surface covering portion [2b/3b] of the end surface insulator [2/3], a projection for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil.
Ikura discloses a stator having end surface insulators [2] forming overhang portions [ohp] above first cutouts [123] on a surface of the tooth end surface covering portion (fig. 3; ¶ 0012-0013), wherein at a part upward of the first cutouts [123], a projection [between grooves 223] for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil (fig. 1-2; ¶ 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the end surface insulators of Onihashi having grooves and projections as taught by Ikura, in order to ensure proper alignment of the coil conductors as they are being wound on the teeth.
Regarding claim 22, Onihashi discloses the stator [100] for a rotary electric machine according to claim 9, as stated above.  Onihashi does not disclose that at a part upward of the first cutouts [co1] on a surface of the tooth end surface covering portion [2b/3b] of the end surface insulator [2/3], a projection for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil.
Ikura discloses a stator having end surface insulators [2] forming overhang portions [ohp] above first cutouts [123] on a surface of the tooth end surface covering portion (fig. 3; ¶ 0012-0013), wherein at a part upward of the first cutouts [123], a projection [between grooves 223] for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil (fig. 1-2; ¶ 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the end surface insulators of Onihashi having grooves and projections as taught by Ikura, in order to ensure proper alignment of the coil conductors as they are being wound on the teeth.
Regarding claim 23, Onihashi discloses the stator [100] for a rotary electric machine according to claim 10, as stated above.  Onihashi does not disclose that at a part upward of the first cutouts [co1] on a surface of the tooth end surface covering portion [2b/3b] of the end surface insulator [2/3], a projection for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil.
Ikura discloses a stator having end surface insulators [2] forming overhang portions [ohp] above first cutouts [123] on a surface of the tooth end surface covering portion (fig. 3; ¶ 0012-0013), wherein at a part upward of the first cutouts [123], a projection [between grooves 223] for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil (fig. 1-2; ¶ 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the end surface insulators of Onihashi having grooves and projections as taught by Ikura, in order to ensure proper alignment of the coil conductors as they are being wound on the teeth.
Regarding claim 24, Onihashi discloses the stator [100] for a rotary electric machine according to claim 11, as stated above.  Onihashi does not disclose that at a part upward of the first cutouts [co1] on a surface of the tooth end surface covering portion [2b/3b] of the end surface insulator [2/3], a projection for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil.
Ikura discloses a stator having end surface insulators [2] forming overhang portions [ohp] above first cutouts [123] on a surface of the tooth end surface covering portion (fig. 3; ¶ 0012-0013), wherein at a part upward of the first cutouts [123], a projection [between grooves 223] for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil (fig. 1-2; ¶ 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the end surface insulators of Onihashi having grooves and projections as taught by Ikura, in order to ensure proper alignment of the coil conductors as they are being wound on the teeth.
Regarding claim 25, Onihashi discloses the stator [100] for a rotary electric machine according to claim 12, as stated above.  Onihashi does not disclose that at a part upward of the first cutouts [co1] on a surface of the tooth end surface covering portion [2b/3b] of the end surface insulator [2/3], a projection for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil.
Ikura discloses a stator having end surface insulators [2] forming overhang portions [ohp] above first cutouts [123] on a surface of the tooth end surface covering portion (fig. 3; ¶ 0012-0013), wherein at a part upward of the first cutouts [123], a projection [between grooves 223] for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil (fig. 1-2; ¶ 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the end surface insulators of Onihashi having grooves and projections as taught by Ikura, in order to ensure proper alignment of the coil conductors as they are being wound on the teeth.
Regarding claim 26, Onihashi discloses the stator [100] for a rotary electric machine according to claim 13, as stated above.  Onihashi does not disclose that at a part upward of the first cutouts [co1] on a surface of the tooth end surface covering portion [2b/3b] of the end surface insulator [2/3], a projection for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil.
Ikura discloses a stator having end surface insulators [2] forming overhang portions [ohp] above first cutouts [123] on a surface of the tooth end surface covering portion (fig. 3; ¶ 0012-0013), wherein at a part upward of the first cutouts [123], a projection [between grooves 223] for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil (fig. 1-2; ¶ 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the end surface insulators of Onihashi having grooves and projections as taught by Ikura, in order to ensure proper alignment of the coil conductors as they are being wound on the teeth.
Regarding claim 27, Onihashi discloses the stator [100] for a rotary electric machine according to claim 14, as stated above.  Onihashi does not disclose that at a part upward of the first cutouts [co1] on a surface of the tooth end surface covering portion [2b/3b] of the end surface insulator [2/3], a projection for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil.
Ikura discloses a stator having end surface insulators [2] forming overhang portions [ohp] above first cutouts [123] on a surface of the tooth end surface covering portion (fig. 3; ¶ 0012-0013), wherein at a part upward of the first cutouts [123], a projection [between grooves 223] for positioning a winding conductor of the coil by engaging therewith in a radial direction is provided in the same direction as a winding direction of the coil (fig. 1-2; ¶ 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the end surface insulators of Onihashi having grooves and projections as taught by Ikura, in order to ensure proper alignment of the coil conductors as they are being wound on the teeth.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Shono et al. (US 2019/0074735 A1) discloses an insulator for a core piece of a stator comprising end surface and slot insulators having first and third cutouts and a slit on the inner flange of the end surface insulators.
Ewert et al. (US 2014/0327336 A1) discloses an insulator for a core piece of a stator comprising end surface insulators having projections for positioning a winding conductor of the coil.
Haga et al. (US 2012/0313477 A1) discloses an insulator for a core piece of a stator comprising end surface insulators having projections for positioning a winding conductor of the coil.
Tsuiki et al. (US 2012/0286619 A1) discloses an insulator for a core piece of a stator comprising end surface and slot insulators, wherein the end surface insulators have projections for positioning a winding conductor of the coil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Michael Andrews/
Primary Examiner, Art Unit 2834